IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 10, 2009
                                     No. 09-20089
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DAVID ANTONIO PAIZ, also known as Antonio Panigua,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CR-542-1


Before JONES, Chief Judge, and GARZA and BENAVIDES, Circuit Judges.
PER CURIAM:*
       David Antonio Paiz appeals the sentence imposed following his guilty plea
conviction for being unlawfully present in the United States following removal.
The district court sentenced Paiz to 96 months of imprisonment and three years
of supervised release, a sentence at the high end of the guidelines range.
       Paiz argues that his sentence was unreasonable because it was greater
than necessary to comply with the purposes of 18 U.S.C. § 3553(a).                       Paiz
maintains that the district court did not sufficiently consider that he had lived

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-20089

in the United States most of his life, that his mother and other direct family
members resided in the United States, that he was being sentenced for the
present nonviolent offense rather than his prior violent offenses, that he had
pleaded guilty to all of his prior offenses except for the carjacking offense, that
he had limited ties to his country of origin, and that he spoke little English. Paiz
also contends that the district court erroneously referred to his carjacking
conviction as his first conviction.
      The district court considered and rejected Paiz’s arguments for a below
guidelines range sentence. With explicit reference to the § 3553(a) factors in
general and the factors of deterrence, encouraging respect for the law, and
punishment specifically, the district court determined that a sentence at the
high end of the guidelines range was appropriate. Paiz’s contentions that the
district court erroneously referred to his prior conviction for carjacking as his
first conviction and that he speaks little English are not supported by the record.
As Paiz was sentenced within the guidelines range, the sentence is entitled to
a presumption of reasonableness, and Paiz has not shown sufficient reason for
us to disturb that presumption. See United States v. Gomez-Herrera, 523 F.3d
554, 565-66 (5th Cir.), cert. denied, 129 S. Ct. 624 (2008).
      AFFIRMED.




                                         2